Case: 16-11825      Document: 00514209686         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-11825                               FILED
                                  Summary Calendar                      October 25, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
JAMES DURHAM,

                                                 Plaintiff-Appellant

v.

DEE ANDERSON, Sheriff,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CV-1027


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       James Durham appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint pursuant to the screening provisions of 28 U.S.C. § 1915A.
Durham alleged that the defendant was liable for injuries he received when he
was beaten with a mop handle by another jail inmate.
       As a threshold matter, this court must determine whether it has
jurisdiction to entertain the appeal. Mosley v. Cozby, 813 F.2d 659, 660 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11825     Document: 00514209686     Page: 2   Date Filed: 10/25/2017


                                  No. 16-11825

Cir. 1987). A timely notice of appeal is mandatory and jurisdictional in a civil
case. Bowles v. Russell, 551 U.S. 205, 214 (2007).
      Durham’s notice of appeal, which we consider filed no earlier than the
date he signed it on December 18, 2016, is untimely from the district court’s
judgment, which was entered on November 7, 2016.            See FED. R. APP. P.
4(a)(1)(A) (a party must file a notice of appeal in a civil case within 30 days of
the order or judgment). There is no basis to construe his notice of appeal as a
motion for extension of time under Federal Rule of Appellate Procedure 4(a)(5).
Accordingly, his appeal is dismissed for lack of jurisdiction. See Bowles, 551
U.S. at 214. His motion for appointment of counsel is denied.
      APPEAL DISMISSED; MOTION DENIED.




                                        2